In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00016-CV

IN RE T.O.                                  §   On Appeal from the 233rd District Court

                                            §   of Tarrant County (233-522021-12)

                                            §   April 9, 2020

                                            §   Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered relator T.O.’s petition for writ of mandamus, real

party in interest A.H.’s response, T.O.’s reply, and the mandamus record.

Accordingly, we conditionally grant T.O.’s petition for writ of mandamus and direct

the trial court to vacate its December 10, 2019 order granting the “Amended Motion

to Set Aside Default Judgment and for New Trial” filed by A.H. The writ will issue

only if the trial court does not promptly comply with our directive.
      It is further ordered that real party in interest A.H. shall pay all of the costs of

this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Mike Wallach__________________
                                          Justice Mike Wallach